Citation Nr: 1507575	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right leg condition, to include a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1973 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently lies with the RO in Seattle, Washington. 

In March 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in February 2014 when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file maintained in the  Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for bilateral hearing loss and service connection for tinnitus are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a right leg condition due to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right leg condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A June 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2). 

Pursuant to the Board's February 2014 remand, the Veteran was afforded a VA examination with a medical opinion in October 2014.  The examiner made clinical findings necessary for them for formulate the requested nexus opinion, and to offer the required rationale for such.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that the examiner mentions in her opinion that the records from his treating physician in 2006, Dr. M.A., were not found.  It appears that Dr. M.A.'s full name is Dr. J.M.A., and his records are associated with the claims file.  In fact, the examiner did review the records from Dr. M.A., as she refers to them in her opinion.   Therefore, the October 2014 examination is adequate for adjudication purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he is entitled to service connection for a right leg condition.  He stated at his March 2013 Board hearing that during service while service aboard an aircraft carrier, he fell down a flight of stairs and hit a certain point below his right knee, injuring his knee, and that he also injured his right knee  playing flag football.  At his July 2010 Decision Review Officer hearing and at his October 2014 VA examination, the Veteran stated that in 1974, he was playing flag football aboard the aircraft carrier when he injured his right knee, and that it has been causing him problems since.  

The Veteran's service treatment records are silent for any complaints, treatment or diagnoses of right leg problems.  The entrance examination dated February 1973 and  separation examination dated February 1976 showed normal clinical evaluations.  

Private treatment records from the Veteran's treating physician, Dr. J.M.A. from 2004 to 2009 have been associated with the claims file.  In October 2004, the Veteran complained of joint pain.  An August 2005 report indicated that an exam of the right lower extremity revealed  tenderness around the head of the fibula with hypersensitivity.  A September 2005 nerve conduction study was done due to the Veteran having complaints of pain over the medial aspect of the right knee, which yielded normal results.  A February 2006 report indicated no muscle or joint pain, weakness, swelling, or inflammation.  There was also no restriction of motion and no atrophy.  An August 2007 report noted medical collateral ligament tenderness in the right lower extremity.  An MRI of the right knee was done in September 2007, which showed minimal joint effusion and a mild degenerative signal in the posterior horn of the medial meniscus.  No meniscal tear was visualized.  

VA treatment records from 2012 to 2014 include a July 2012 radiology report from an x-ray of the Veteran's right leg.  The impression was a negative exam of the right tibia and fibula, and noted was a "questionable cyst with a thin rim of sclerosis just inferior to the intercondylar eminence on the AP view."  The report went on to state that " this is not noted on the lateral view and is likely artifactual."  Treatment reports indicate the Veteran having complained of pain in his right knee, and the Veteran was assessed as having knee pain.  In January 2014, it was noted that the Veteran had a 5 year history of a small bump below the knee cap on the tight anterior aspect that got worse when he walked.  The Veteran stated that this bump occurred after an injury during a football game when he was 17.  It was also noted that the Veteran had x-rays done in August 2013 which showed no bone abnormality at the right knee.  He was advised to monitor his right knee "bump."   In February 2014, the Veteran continued to complain of right knee pain.  It was noted that his right knee exam was normal except for point tenderness proximal tibial head medial region with palpation.    

The Veteran underwent a VA examination in October 2014.  The examiner noted the Veteran's history, including his statements regarding suffering a an injury to his right knee in 1974 while playing flag football.  The Veteran was diagnosed with a right knee strain, and found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the service treatment records did not show a right knee condition, and that medical evidence of a right knee condition was first found in 2005.  The examiner went on further to state that while it was possible that the Veteran had a soft tissue right knee injury while in service (such as he described), the natural history of this type of injury would be self-limited and not chronic.  A chronic longstanding knee condition would generally be associated with a severe injury (such as a severe sprain or fracture) and the absence of any mention in the service treatment records would make that unlikely.  The examiner also stated that the 2007 MRI did not lend support for a previous serious knee derangement such as an ACL tear or similar.    

Regarding a current disability, the Board notes that the October 2014 VA examination indicates that the Veteran was diagnosed with a right knee strain, satisfying the first element of a service connection claim.

As stated above, service treatment records do not document the right leg injury reported by the Veteran and are negative for complaints or treatment related to a right leg condition.  To the extent that the Veteran herself believes that his right leg condition is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as pain from an injury to his knee during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The record notes some inconsistency regarding the way in which the Veteran claims to have been injured during service.  While reporting in all other instances that he injured his right leg in service playing flag football, the Veteran reported at his March 2013 Board hearing that he injured his leg falling down stairs as well as during a game of flag football.  However, despite the Veteran's one inconsistency regarding the way in which he was injured, the Board finds the Veteran credible on the ultimate question of whether he was injured during service.  In his statements of record, he has been consistent in asserting that he was injured during service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Regarding a nexus to service, under certain circumstances lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to determine that his currently diagnosed right leg condition is etiologically related to his service; as the question of the etiology of his currently diagnosed right leg condition requires medical knowledge beyond that possessed by a layperson.  Further, to the extent that the Veteran is contending that his right leg condition has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  

The only medical opinion of record is that of the October 2014 VA examiner, which  weighs against the claim for service connection.  The Board has placed greater probative weight on the October 2014 examination report findings that the Veteran's right leg condition is not related to service, as this opinion was rendered by a medical professional, after physically examining the Veteran and reviewing the entire evidence of record including the Veteran's lay contentions and reports of an in-service injury to his right knee.  The examiner also provided a clear conclusion with supporting data as well as reasoned medical explanations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In sum, the preponderance of the evidence is against a finding that the Veteran's current right leg condition arose during or as a result of active duty.  The claim for service connection for a right leg condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg condition, to include a right knee condition is denied.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board's February 2014 remand, a VA audiology examination was conducted in October 2014.  The examiner found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or the result of an event in military service.  The rationale provided was that since the Veteran's entrance and exit examinations showed hearing within normal limits with no significant changes, and the Veteran had no combat experience, there was no evidence of acoustic trauma during service.  The examiner stated that it was more likely that the Veteran's hearing loss is from occupational noise than military noise.

The Board finds that this opinion is not adequate.  While the examiner notes in the report that the Veteran reported significant noise exposure in the military from weapons fire and aircraft carrier jet engines as a rifleman, the examiner did not consider this fact in the opinion.  The basis of the opinion appears solely to be the lack of evidence demonstrating hearing loss in the service treatment records.  The Veteran's DD214 shows that he served as a rifleman during service and therefore, exposure to acoustic trauma is conceded.  Also, the Board notes that the fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Based on the foregoing, the Board finds that another medical opinion must be obtained.  Specifically, the examiner should determine whether the Veteran's current bilateral hearing loss is the result of conceded acoustic trauma sustained in service.

With respect to the Veteran's claim for service connection for tinnitus, the October 2014 VA examiner stated that tinnitus was etiologically related to his hearing loss, but that it was less likely than not caused by or a result of military noise exposure, as there was no evidence of acoustic trauma during service that would result in symptoms of tinnitus.  As the examiner stated that tinnitus is a symptom of hearing loss, the claim seeking service connection for tinnitus is inextricably intertwined with the bilateral hearing loss claim, and the Board will remand the tinnitus claim to adjudicate it at the same time as the bilateral hearing loss claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner to ascertain the presence, nature and likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran may also be scheduled for another VA audiology examination if this is deemed necessary.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's noise exposure in service as a rifleman is conceded.  The examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus is related to his military service, including noise exposure.  

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


